Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 1 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 2 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 3 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 4 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 5 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 6 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 7 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 8 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 9 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 10 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 11 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 12 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 13 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 14 of 15
Case 20-19017-RG   Doc 87    Filed 06/11/21 Entered 06/11/21 13:56:01   Desc Main
                            Document      Page 15 of 15
